Citation Nr: 0409793	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to an effective date earlier than January 13, 1999 for 
the grant of service connection for C6 quadriplegia with loss of 
use of both lower extremities.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1977 to 
November 1980.  

The case comes to the Board of Veterans' Appeals (Board) from a 
rating decision of the RO.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that the veteran has not been provided with the 
required notice with regard to his claim of an effective date 
earlier than January 13, 1999 for the grant of service connection 
for quadriplegia with loss of use of both lower extremities.  

In this regard the Board notes that VCAA applies to an earlier 
effective date claim, and VA must advise the veteran that evidence 
of an earlier-filed claim can be presented.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  
 
The Board also observes that, in a November 2003 informal brief, 
the veteran's representative argued that a claim of service 
connection for C6 quadriplegia should have been inferred from the 
veteran's November 1994 claim for increased evaluations for his 
service connected disabilities.  

Such argument has not been considered by the RO.  Therefore, any 
future adjudication of the veteran's claim for an earlier 
effective date should address the representative's November 2003 
argument.  

In addition, the RO must undertake any indicated development in 
connection with this matter.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with respect to the issue on 
appeal that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should be informed that any 
evidence and information submitted in response to the letter must 
be received within the appropriate timeframe.  

2.  The RO should take appropriate steps in order to attempt to 
obtain any pertinent evidence identified but not provided by the 
veteran.  If the RO is unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should so inform the veteran 
and his representative, and request them to provide such evidence.  

3.  The RO should then review the claims folder to ensure that all 
requested development has been conducted and completed in full.  
If any development is incomplete, appropriate corrective action is 
to be implemented.  

4.  Then, the RO should readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of the 
Case and afford the veteran and his representative an appropriate 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  





